2 F.3d 1149
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Authur CASHMAN, Plaintiff-Appellant,v.C. O. BARNES;  Larry W. Huffman;  Lisa M. Jones;  David K.Smith, Defendants-Appellees.
No. 93-6535.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 5, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-92-211)
Richard Authur Cashman, Appellant Pro Se.
Donald G. Powers, Office of the Attorney General of Virginia, Verona, Virginia;  Steven Paul Roadcap, Department of Social Services, Verona, Virginia;  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Richard Authur Cashman seeks to appeal the district court's order granting qualified immunity to three of four Defendants in this action under 42 U.S.C. Sec. 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED